DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 07/30/2021 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-6, 9-15, and 18-23 were previously pending in the application. Of these claims, claims 19-23 were previously indicated as being withdrawn. 
	Claims 7-8 and 16-17 were previously canceled. 
	As of the remarks and amendments filed 07/30/2021, claims 1, 10, and 19 are amended (of which only claims 1 and 10 are currently under examination, as claim 19 is withdrawn). 
	Accordingly, claims 1-6, 9-15, and 18 are under examination.  

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: 
Claims 6 and 15 each recite “an observable structure of the each EIT image” in their respective final lines. As currently written, this phrase is not grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0012061 A1, hereinafter "Song") in view of Krishnan et al. (“Feature-space assessment of electrical impedance tomography coregistered with computed tomography in detecting multiple contrast targets,” Medical Physics, vol. 41, 6 (2014), hereinafter “Krishnan”). 

Regarding claim 1, Song discloses non-invasive location and tracking of tumors and other tissues for radiation therapy (Title), that “accurately predicts the location of tumors, such as lung tumors, in real 
A radiotherapy system ("Embodiments relate to the field of medical therapeutics … to improve the effectiveness of radiation therapy" Song: [0002]) implemented on one machine ("EIT scanner" Song: [0007], Fig. 3) comprising: 
a non-transitory storage device ("data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]; "stored on the PC disk" Song: [0039]) storing executable instructions ("an EIT system may utilize software" Song: [0047]; "several parameters of the system may be programmable" Song: [0033]), and
at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]), when executing the instructions, configured to cause the system to: 
obtain one or more electrical impedance tomography (EIT) images of a patient ("EIT scan and photogrammetry are performed" Song: [0055], Fig. 5; "static conductivities may be estimated" Song: [0055], Fig. 5; "continuous EIT scanning and photogrammetry" Song: [0055], Fig. 5; "EIT generates cross-sectional images of impedance distribution of the body" Song: [0029]; "image slices (similar to a CT slice) obtained using EIT rings near the tumor" Song: [0043]); [Examiner is interpreting the ‘one or more EIT images’ to include both scanned EIT images and treatment EIT images in light of the instant specification (including original claims 7 and 16).])
obtain one or more first images of the patient each including an anatomical structure of interest (ASI) ("4D-CT images provide multiple discrete, volumetric snapshots of the patient's lungs" Song: [0062]; "CT scans of a patient's tumor(s) may in an embodiment be taken while synchronously EIT images" Song: [0061]; "3D tomography image is acquired" Song: [0055], Fig. 5; "the ground truth (gold standard) for tumor position may be obtained via 4D-CT imaging … a regular CT scanner may be used to obtain a reconstructed 4D-CT sequence" Song: [0027]; "pretreatment CT scans" Song: [0043]; "magnetic resonance imaging, computed tomography, ultrasound, etc." Song: [0044]), wherein an EIT feature in each of the one or more EIT images is a surrogate for the ASI ("EIT may be used in accordance with embodiments to identify and quantify changes in internal lung anatomy during respiration by constructing cross-sectional images of the electrical impedance distribution within the chest cavity and chest organs, including tumors in the lung. Such a tool increases tumor tracking accuracy by introducing novel information about the internal structures" Song: [0043]) in a corresponding first image of the one or more first images (“image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration of these images with pretreatment CT scans" Song: [0043]; "developments in recursive Bayesian tracking provide a framework and the mathematical formulation for estimating the current state of the tumor (including three-dimensional position and velocity of the tumor, the tidal volume, and the airflow), given multiple types of sensor measurements over time (EIT images, spirometer, strain gauge, and marker data)" Song: [0057]); 
determine a correspondence ("extremely robust and accurate estimation algorithms exist for object tracking" Song: [0058]) of the one or more EIT images and the one or more first images ("3D torso model is constructed, for example using FEM, FDM, BEM, etc." Song: [0055]; "3D torso model is integrated with the electrode positions and EIT" Song: [0055]) by associating a position of the EIT feature with a position of the ASI ("one objective is to track the movement of boundaries, primarily the tumor itself, but secondarily all of the boundaries since they relate computationally" Song: [0056]), 
obtain a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); 
locate the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]); and
deliver radiation to the ASI of the patient ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "delivery of radiation to the tumor when the tumor is within the region that may be targeted" Song: [0074]).
Song is not being relied upon for explicitly teaching that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of 
However, in an article published in the same field of endeavor, Krishnan teaches the “fusion of electrical impedance tomography (EIT) with computed tomography (CT) … [being] useful as a clinical tool for providing additional physiological information about tissue” (Abstract) “thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract), and further teaches: 
	determine a correspondence of the one or more EIT images and the one or more first images (“acquiring data from EIT and CT scanning systems independently and coregistering them using fusion rules” Krishnan: Pg. 2 Col. 2) by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images (“EIT and CT images were fused using a region of interest (ROI) coregistration fusion algorithm” Krishnan: Abstract; “CT, EIT and EIT/CT imaging systems were evaluated … by their ability to retain the structural details of the ROI using detectability and structural similarity index metrics” Krishnan: Pg. 4, Col. 1). 
	The ‘Conclusion’ section of Krishnan’s article (Pg. 8 Cols. 1-2) further provides a teaching for associating positions of features in EIT images and corresponding first (CT) images (“demonstrated the concept of complementing anatomical CT images with the functional information of EIT images through ROI coregistration”), as well as the resulting increased detection/visualization (“CT imaging showed an average detectability measure of 2.375 ± 0.19 between distilled water and saline before fusion. After coregistration with EIT information, the detectability value increased to 11.06 ± 2.04” Pg. 8 Col. 1; “Feature space calculations showed that the functional imaging quality improved in CT imaging from 2.29% to 42% and that the structural imaging quality of EIT imaging improved from 16% to 66% after fusion” Pg. 8 Col. 1). 
thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract). 

	Regarding claim 2, the combination of Song and Krishnan discloses: 
The system of claim 1, as described above. 
	Song further discloses: 
wherein the one or more EIT images of the patient are generated by a plurality of EIT electrodes connected to a body of the patient (“EIT generates cross-sectional images of impedance distribution of the body through a set of electrodes placed in a transverse plane over an area of the body (see FIGS. 1 and 2)” Song: [0029], Figs. 1-2; “a group of electrodes may be attached to a subject” Song: [0030]; “EIT electrodes are applied separately to a body, and an EIT scan and photogrammetry are performed” Song: [0055], Fig. 5). 

	Regarding claim 6, the combination of Song and Krishnan discloses: 
The system of claim 1, as described above. 
	Song further discloses: 

	determine the EIT feature of each of the one or more EIT images (“EIT may be used to identify the location of the tumor (image guidance)” Song: [0022]; “EIT offers the possibility of obtaining regional information on lung function with high specificity” Song: [0040]), the EIT feature indicating an observable structure of the each EIT image (“EIT, as an external sensing/imaging technology, may be used to track the changing locations of tumors” Song: [0043]). 

Regarding claim 10, Song discloses non-invasive location and tracking of tumors and other tissues for radiation therapy (Title), that “accurately predicts the location of tumors, such as lung tumors, in real time” (Abstract) and is “accomplished by using Electrical Impedance Tomography (EIT) … and by using sophisticated patient-specific mathematical models that incorporate the dynamics of tumor motion” (Abstract), and further discloses: 
A radiotherapy method ("Embodiments relate to the field of medical therapeutics … to improve the effectiveness of radiation therapy" Song: [0002]) implemented on one machine ("EIT scanner" Song: [0007], Fig. 3), including at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) and a non-transitory storage device ("data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]; "stored on the PC disk" Song: [0039]), the method comprising:
obtaining one or more electrical impedance tomography (EIT) images of a patient ("EIT scan and photogrammetry are performed" Song: [0055], Fig. 5; "static conductivities may be estimated" Song: [0055], Fig. 5; "continuous EIT scanning and photogrammetry" Song: [0055], Fig. 5; "EIT generates cross-
obtaining one or more first images of the patient each including an anatomical structure of interest (ASI) ("4D-CT images provide multiple discrete, volumetric snapshots of the patient's lungs" Song: [0062]; "CT scans of a patient's tumor(s) may in an embodiment be taken while synchronously EIT images" Song: [0061]; "3D tomography image is acquired" Song: [0055], Fig. 5; "the ground truth (gold standard) for tumor position may be obtained via 4D-CT imaging … a regular CT scanner may be used to obtain a reconstructed 4D-CT sequence" Song: [0027]; "pretreatment CT scans" Song: [0043]; "magnetic resonance imaging, computed tomography, ultrasound, etc." Song: [0044]), wherein an EIT feature in each of the one or more EIT images is a surrogate for the ASI ("EIT may be used in accordance with embodiments to identify and quantify changes in internal lung anatomy during respiration by constructing cross-sectional images of the electrical impedance distribution within the chest cavity and chest organs, including tumors in the lung. Such a tool increases tumor tracking accuracy by introducing novel information about the internal structures" Song: [0043]) in each of the one or more first images (“image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration of these images with pretreatment CT scans" Song: [0043]; "developments in recursive Bayesian tracking provide a framework and the mathematical formulation for estimating the current state of the tumor (including three-dimensional position and velocity of the tumor, the tidal volume, and the airflow), given multiple types of sensor measurements over time (EIT images, spirometer, strain gauge, and marker data)" Song: [0057]); 
determining a correspondence ("extremely robust and accurate estimation algorithms exist for object tracking" Song: [0058]) of the one or more EIT images and the one or more first images ("3D torso integrated with the electrode positions and EIT" Song: [0055]) by associating a position of the EIT feature with a position of the ASI ("one objective is to track the movement of boundaries, primarily the tumor itself, but secondarily all of the boundaries since they relate computationally" Song: [0056]), wherein the EIT image and the corresponding first image correspond to a same motion state ("4D-CT involves monitoring periodic respiratory motion using spirometric data, acquiring image information at corresponding phases in the respiratory cycle using a multi-slice helical CT scanner, and reconstructing and collating all image information into image datasets, with each set representing a single phase in the respiratory cycle" Song: [0062]; "reflects the lung anatomy during breathing and the EIT image formation property" Song: [0064]); 
obtaining a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); 
locating the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]); and
delivering radiation to the ASI of the patient ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "delivery of radiation to the tumor when the tumor is within the region that may be targeted" Song: [0074]).
Song is not being relied upon for explicitly teaching that the determining of a correspondence of the one or more EIT images and the one or more first images is performed by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images. 
However, in an article published in the same field of endeavor, Krishnan teaches the “fusion of electrical impedance tomography (EIT) with computed tomography (CT) … [being] useful as a clinical tool for providing additional physiological information about tissue” (Abstract) “thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract), and further teaches: 
	determining a correspondence of the one or more EIT images and the one or more first images (“acquiring data from EIT and CT scanning systems independently and coregistering them using fusion rules” Krishnan: Pg. 2 Col. 2) by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images (“EIT and CT images were fused using a region of interest (ROI) coregistration fusion algorithm” Krishnan: Abstract; “CT, EIT and EIT/CT imaging systems were evaluated … by their ability to retain the structural details of the ROI using detectability and structural similarity index metrics” Krishnan: Pg. 4, Col. 1). 
	The ‘Conclusion’ section of Krishnan’s article (Pg. 8 Cols. 1-2) further provides a teaching for associating positions of features in EIT images and corresponding first (CT) images (“demonstrated the concept of complementing anatomical CT images with the functional information of EIT images through ROI coregistration”), as well as the resulting increased detection/visualization (“CT imaging showed an average detectability measure of 2.375 ± 0.19 between distilled water and saline before fusion. After coregistration with EIT information, the detectability value increased to 11.06 ± 2.04” Pg. 8 Col. 1; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking of tumors and other tissues for radiation therapy disclosed by Song, by including the fusion of EIT and CT images for providing physiological information about tissues as taught by Krishnan. One of ordinary skill in the art would have been motivated to make this modification because of the “significant improvement in the contrast detectability performance of CT imaging when complemented with functional imaging information from EIT” (Abstract). The “concept of complementing CT with EIT imaging can lead to an EIT/CT imaging modality which might fully utilize the functional imaging abilities of EIT imaging, thereby enhancing the quality of care in the areas of cancer diagnosis and radiotherapy treatment planning” (Abstract). 

	Regarding claim 11, the combination of Song and Krishnan discloses: 
The method of claim 10, as described above. 
	Song further discloses: 
wherein the one or more EIT images of the patient are generated by a plurality of EIT electrodes connected to a body of the patient (“EIT generates cross-sectional images of impedance distribution of the body through a set of electrodes placed in a transverse plane over an area of the body (see FIGS. 1 and 2)” Song: [0029], Figs. 1-2; “a group of electrodes may be attached to a subject” Song: [0030]; “EIT electrodes are applied separately to a body, and an EIT scan and photogrammetry are performed” Song: [0055], Fig. 5). 

	Regarding claim 15, the combination of Song and Krishnan discloses: 

	Song further discloses: 
determining the EIT feature of each of the one or more EIT images (“EIT may be used to identify the location of the tumor (image guidance)” Song: [0022]; “EIT offers the possibility of obtaining regional information on lung function with high specificity” Song: [0040]), wherein the EIT feature indicates an observable structure of the each EIT image (“EIT, as an external sensing/imaging technology, may be used to track the changing locations of tumors” Song: [0043]). 


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Krishnan, further in view of Zhang et al. (“Human CT Measurements of Structure/Electrode Position Changes During Respiration with Electrical Impedance Tomography,” The Open Biomedical Engineering Journal, vol. 7 (2013), hereinafter “Zhang”).

Regarding claims 3 and 12, the combination of Song and Krishnan discloses: 
The system of claim 2 and the method of claim 11, as described above. 
	Song further discloses that one or more second images of the patient ("photogrammetry may be utilized" Song: [0053], Fig. 5) includes a representation of the plurality of EIT electrodes ("multicamera photogrammetry to track surface electrode position" Song: [0019]; "Photogrammetry: In addition to EIT measurements, one or more cameras may be provided to monitor and record surface sensor/marker movement in real-time. The 3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation" Song: [0053]; "Electrodes may be marked with labels having a high-contrast pattern to aid in identification and localization by software" Song: [0054]; "During 
While Song teaches that the one or more first images of the patient include a representation of a marker that may be used as a reference point, i.e. to register the first image and the second image that includes a representation of the plurality of EIT electrodes (“an external marker visible in CT and by camera may be used if needed for a reference point” Song: [0053]), Song does not explicitly teach that the one or more first images of the patient include a representation of the plurality of EIT electrodes.
However, in an analogous EIT field of endeavor, Zhang teaches that the one or more first images of the patient (CT thoracic image, Section 2.1 and 2.3 and Discussion, Figs. 2 and 5 and 7) include a representation of the plurality of EIT electrodes (as shown by white dots in Figs. 2 and 5 and 7 [pg. 114 col. 1, “one pixel with large CT number shows the electrode position” ]; pg. 114 col. 1, “CT images can provide more accurate electrode position changes during respiration”; Fig. 1 caption, “Sixteen fiduciary markers were equally spaced around the surface of the patient’s chest, the same as the electrode placement for EIT measurements,” and pg. 111 col. 2, “measurements of x, y coordinators of fiducial markers in the transverse CT images”).
Zhang further discloses art recognized advantages of the one or more first images of the patient including a representation of the plurality of EIT electrodes with reasonable expectation of success: “Any small changes in the structure and/or electrode positions will cause errors in measurements therefore introduce artefacts in the image ... Any small error in the assumed electrode position changes may result in false estimations of artefacts in EIT image. Therefore, accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to improve EIT reconstruction algorithms” (pg. 109 col. 2 - pg. 110 col. 1) and “Chest expansion/electrode position changes and tissue/organ movements are obviously one of the potential sources that may cause errors in EIT images of ventilation” (pg. 114 col. 1); “With its superior temporal and spatial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more first images of the system and the method as made obvious by Song in view of Krishnan to include a representation of the plurality of EIT electrodes, since one or more first [CT] images including a representation of a plurality of EIT electrodes and its/their function (Zhang, pg. 110 col. 1, “to improve EIT reconstruction algorithms”) were well known in the art as taught by Zhang; since Song teaches that its one or more first images may be one or more CT images (discussed above in claim 1); and since Song teaches a second image including a representation of the plurality of EIT electrodes. One of ordinary skill in the art could have substituted the one or more first images including a representation of the plurality of EIT electrodes of Zhang for one or more second images including a representation of the plurality of ElT electrodes of Song (i.e. substitute a source of or what image provides a representation of the plurality of EIT electrodes) by known methods (e.g. tracking object[s] or fiducial marker[s] on the object[s] in CT imaging), and the substitution would have yielded nothing more than predictable results (e.g. a representation of the plurality of EIT electrodes for improving an EIT reconstruction algorithm) to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to reduce errors in measurements that introduce EIT image artifacts, to understand factors contributing to the measured resistivity changes, and to improve EIT reconstruction algorithms (Zhang, pg. 109 col. 2 - pg. 110 col. 1, pg. 114 col. 1) and/or to take advantage of CT’s superior temporal and spatial resolution, fast 

Regarding claims 4 and 13, the combination of Song, Krishnan, and Zhang discloses: 
The system of claim 3 and the method of claim 12, as described above. 
	Regarding claim 4, Song further discloses: 
wherein the at least one processor ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]) is further configured to cause the system to: 
reconstruct the one or more EIT images of the patient (“image reconstruction” Song: [0024]) based on the representation of the plurality of EIT electrodes (“image reconstruction may be based on 3D formulations … a forward model may use an anatomically constrained fixed finite element method (FEM) mesh developed from a 3D-CT scan of a suitable phantom. Impedances may be solved for using a typical nonlinear optimization approach” Song: [0024]; “Embodiments herein formulate the inverse problem for absolute impedance imaging using the true and exact relationship between current, voltage, 3D geometry, and impedance” Song: [0048]; “3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation, and input to the tracking software for mesh modification” Song: [0053]; “multicamera photogrammetry may be utilized with EIT to track object position directly” Song: [0053]; “3D torso model is integrated with the electrode positions and EIT. The static conductivities may be estimated” Song: [0055]) and information contained in the one or more second images ([The 3D location of each marker is information that is contained through Photogrammetry ([0053]) and is input to modify a dynamic FEM mesh upon which EIT image 
Regarding claim 13, Song further discloses:
	reconstructing the one or more EIT images of the patient based on the representation of the plurality of EIT electrodes and information contained in the one or more second images (as described above with respect to claim 4).
	Song does not explicitly teach information contained in the one or more first images. 
However, in an analogous EIT field of endeavor, Zhang teaches to reconstruct the one or more EIT images (pg. 109 col. 2 - pg. 110 col. 1, “electrodes are placed around the chest in a 2D ring, and the images are reconstructed based on the assumption that the object is rigid ... image reconstruction of EIT is an ill- posed inverse problem ... accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to improve EIT reconstruction algorithms”; pg. 115 col. 1, “Ideally the respiratory compensation procedures and EIT reconstruction algorithms should be adaptable to each patient’s particular breathing behavior. The experimental observations on electrode position changes and organ motion due to respiration presented in this study are more detailed and accurate than have been reported in the past. These data can be used...when developing...various reconstruction algorithms”) based on the representation of the plurality of EIT electrodes (discussed above in claims 3 and 12) and information contained in the one or more first images (electrode position/placement and electrode position changes discussed above in claims 3 and 12 are information contained in the CT thoracic image; furthermore, structure position changes and organ motion are information contained in the CT thoracic image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information, upon which reconstructing the EIT image 

Regarding claims 5 and 14, the combination of Song, Krishnan, and Zhang discloses: 
The system of claim 3 and the method of claim 12, as described above. 
	Regarding claim 5, Song further discloses: 

generate the one or more EIT images of the patient (“image reconstruction” Song: [0024]; [Additionally, generation of EIT images is described with respect to claim 1.]) based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images (“3D location of each marker or grid point may be calculated with standard stereo-photogrammetric triangulation, and input to the tracking software for mesh modification … Electrodes may be marked with labels having a high-contrast pattern to aid in identification and localization by software … 3D torso model is integrated with the electrode positions and EIT. The static conductivities may be estimated” Song: [0053]-[0055]; [Furthermore, the representation of the plurality of EIT electrodes discussed above with respect to claims 3-4 and 12-13 is related to positions of the plurality of EIT electrodes, and is obtained through photogrammetry.]). 
Regarding claim 14, Song further discloses: 
generating the one or more EIT images of the patient based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images (as described above with respect to claim 5). 
Song does not explicitly teach information related to positions of the plurality of EIT electrodes obtained from the one or more first images. 
However, iHown an analogous EIT field of endeavor, Zhang teaches to generate the one or more EIT images of the patient (pg. 109 col. 2 - pg. 110 col. 1, “electrodes are placed around the chest in a 2D ring, and the images are reconstructed based on the assumption that the object is rigid ... image reconstruction of EIT is an ill-posed inverse problem ... accurate information on structure/electrode position changes is a need to understand factors contributing to the measured resistivity changes and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information related to positions of the plurality of EIT electrodes, upon which generating the EIT image of the patient is based, of the system and the method as made obvious by Song in view of Krishnan and Zhang to be obtained from the one or more first images, since such information related to positions of a plurality of EIT electrodes obtained from one or more first [CT] images and its function (Zhang, pg. 110 col. 1, “to improve EIT reconstruction algorithms”) were well known in the art as taught by Zhang; since Song teaches that its one or more first images may be one or more CT images (discussed above in claim 1); and since Song teaches generating the one or more EIT images of the patient based on information related to positions of the plurality of EIT electrodes obtained from the one or more second images. One of ordinary skill in the art could have substituted the information related to positions of the plurality of EIT electrodes obtained from the one .


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Krishnan, further in view of Jeong (US 2015/0360054 A1, hereinafter "Jeong").

Regarding claims 9 and 18, the combination of Song and Krishnan discloses: 
The system of claim 1 and the method of claim 10, as described above.
 	Song further discloses a processor that is coupled to a system ("digital controller (field programmable gate array (FPGA) or microprocessor)" Song: [0037]; "data acquisition unit that outputs the data, for example, to a PC or other computing device" Song: [0030]). 
Regarding claim 9, Song does not explicitly teach:

determine a change in the correspondence during the delivery of the radiation to the ASI of the patient,
suspend the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold,
adjust a position of the patient relative to a radiation source; and
resume the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient.
Regarding claim 18, Song does not explicitly teach:
determining a change in the correspondence during the delivery of the radiation to the ASI of the patient,
suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold,
adjusting a position of the patient relative to a radiation source; and
resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient.
However, in an analogous invention in the same radiation treatment field of endeavor, Jeong teaches a method and apparatus for controlling and monitoring a position of a radiation treatment system. 
Regarding claim 9, Jeong teaches: 
wherein the at least one processor ("processor of a computing system" Jeong: [0113]; "deformation image generation unit 1130, the image acquisition unit 1140, the correlation value calculation unit 1150, and the monitoring controller 1160 may be configured by a processor of a computing system that may monitor the patient position or movement" Jeong: [0165], Fig. 11) is further 
determine a change ("determining whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0033]; "monitoring controller 1160 determines whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0176]; [See Step S860 in Fig. 8.]) in the correspondence ([The first and second correlation values are taught in [0122]; the fifth and sixth images are taught in [0115]; the third and fourth images are taught in [0120]]) during the delivery of the radiation to the ASI of the patient ("The method of monitoring the position of the radiation treatment system according to the present invention relates to monitoring while radiation treatment is performed ... [and] relates to monitoring the patient's movement in a state in which the patient is at a correct position so as to receive radiation treatment, in real-time" Jeong: [0114]),
suspend the delivery of the radiation ("controlling treatment beams so that radiation of the treatment beams is stopped" Jeong: [0033]; "controls treatment beams so that radiation of the treatment beams performed stopped" Jeong: [0176]; [See Step S870 in Fig. 8.]) in response to a determination that the change in the correspondence exceeds a pre-set threshold ("As a result of determination in Operation S860, if it is determined that two correlation values are out of the threshold value range, it is determined that the patient has moved thus affecting radiation treatment, and then treatment beams is controlled so that radiation of treatment beams are stopped (Operation S870)" Jeong: [0134]),
adjust a position of the patient ("controlling a diagnosis couch on which the patient lies, so that the patient is in the desired radiation treatment position" Jeong: [0034]; "monitoring controller 1160 
resume the delivery of the radiation to the ASI of the patient ("if the position of the patient is the desired radiation treatment position, controlling the treatment beams so that the treatment beams can be radiated" Jeong: [0034]; "if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]; [See Step S890 in Fig. 8.]) in accordance to the adjustment of the position of the patient ("if the position of the patient is the desired radiation treatment position, controlling the treatment beams so that the treatment beams can be radiated" Jeong: [0034]; "if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]).
Regarding claim 18, Jeong teaches: 
determining a change in the correspondence during the delivery of the radiation to the ASI of the patient ("monitoring controller 1160 determines whether the first correlation value and the second correlation value are within a predetermined threshold value range" Jeong: [0176]; [See Step S860 in Fig. 8.]),
suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold ("controls treatment beams so that radiation of the treatment beams performed stopped" Jeong: [0176]; [See Step S870 in Fig. 8.]),

resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient ("if the patient position is the desired radiation treatment position, the monitoring controller 1160 controls the radiation beams to be radiated at the radiation treatment position" Jeong: [0177]; [See Step S890 in Fig. 8.]).
Jeong further discloses art recognized advantages of determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the patient in accordance to the adjustment of the position of the patient, with reasonable expectation of success: “so that treatment beams can be prevented from being radiated onto a normal part and the patient position can be automatically controlled so that the reliability of radiation treatment can be improved” ([0053]) and “so that a region of interest [ROI] of radiation treatment can be correctly positioned in the path of radioactive rays and thus radiation treatment in a current state can achieve a predetermined objective” ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one processor of the system and the method as made obvious by Song in view of Krishnan to be further configured to cause the system to execute and to further comprise, respectively, determining a change in the correspondence during the delivery of the radiation to the ASI of the patient; suspending the delivery of the radiation in response to a determination that the change in the correspondence exceeds a pre-set threshold; adjusting a position of the patient relative to a radiation source; and resuming the delivery of the radiation to the ASI of the .


Response to Arguments
Applicant provides the following arguments: 

Applicant traverses the rejection of claims 1-2, 6, 10-11, and 15 under 35 U.S.C. 103 as being unpatentable over Song in view of Kaus and Pekar. 
	Applicant recites relevant parts of amended independent claim 1, and submits that Song, Kaus, and Pekar, either alone or in combination, do not disclose each and every element set forth in amended claim 1. Applicant provides the following reasons. 
	
	Applicant submits that the Office has acknowledged that Song does not explicitly teach that the determining of a correspondence of the one or more EIT images 

	In response, Examiner respectfully submits that while Song is being relied upon for teaching certain aspects of amended claim 1, Song is not being relied upon for teaching amended claim 1 in its entirety. Therefore, the above argument – that Song does not disclose the entirety of “determine a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images, wherein the EIT image and the corresponding first image correspond to a same motion state” as recited in amended claim 1 – is persuasive. Examiner respectfully submits that Song is not being relied upon for teaching all of these limitations of amended claim 1. 

Applicant further argues: 

Applicant submits that Song is completely silent about obtaining a newly acquired EIT image during treatment; locating the ASI of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence; and delivering radiation to the ASI of the patient recited in amended claim 1. Applicant submits that therefore, Song does not teach “obtain one or more first images of the patient each including an anatomical structure of interest (ASI), wherein an EIT feature in each of the one or more EIT images is a surrogate for the ASI in a corresponding first image of the one or more first images; determine a correspondence of the one or more EIT images and the one or more first images by associating a position of the EIT feature in each of the one or more EIT images with a position of the ASI in a corresponding first image of the one or more first images, wherein the EIT image and the corresponding first image correspond to a same motion state; obtain a newly acquired EIT image during treatment; locate the ASI of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence” recited in amended claim 1. 

they are not persuasive. Examiner respectfully submits that Song does in fact disclose and is thus not silent about: obtaining a newly acquired EIT image during treatment ("a real-time estimation algorithm based on the mathematical model of tumor dynamics that continuously outputs estimated tumor location and velocity with corresponding confidence levels utilizing data from EIT images" Song: [0059]; “image slices (similar to a CT slice) obtained using EIT rings near the tumor allow for real-time registration” Song: [0043]); locating the ASI ("tumor location may be dynamically determined given the sensor measurements" Song: [0059]) of the patient in a first image that corresponds to the newly acquired EIT image according to the correspondence ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "estimate of the probability density of the system state xk (i.e., tumor location) given a sequence of observations (e.g., EIT images, spirometer and other sensor measurements) may be propagated" Song: [0066]); and delivering radiation to the ASI of the patient ("continuous EIT scanning and photogrammetry may be performed providing continuous tumor position estimation guiding treatment position and dose" Song: [0055]; "delivery of radiation to the tumor when the tumor is within the region that may be targeted" Song: [0074]), as recited in amended claim 1.
	Each of the limitations of amended claim 1 is addressed individually in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant further argues: 

Applicant submits that Kaus and Pekar, alone or in combination, do not remedy the deficiencies of Song. Applicant submits that Kaus does not teach the limitations of amended claim 1, and further submits that Pekar does not teach the limitations of amended claim 1. Applicant submits that Song, Kaus, and Pekar, either alone or in combination, do not render amended claim 1 obvious, and therefore, amended claim 1 is patentable over Song, Kaus, and Pekar. 

In response, Examiner respectfully submits that Applicant’s arguments with respect to the rejection of claim 1 in view of Kaus and Pekar have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that Kaus and Pekar are not presently relied upon for the rejection of claim 1. 

Applicant further argues: 

Applicant submits that amended independent claim 10, although of different scope, recites features that are similar to the features discussed above with respect to amended claim 1, and therefore is patentable over 35 U.S.C. 103 over Song, Kaus, and Pekar for at least the reasons detailed above with respect to amended claim 1. 

	In response, Examiner respectfully submits that amended claim 1 is rejected under 35 U.S.C. 103, and further submits that claim 10 is also rejected under 35 U.S.C. 103, as described above. 

Applicant also argues: 

Regarding dependent claims 2, 6, 11, and 15, Applicant submits that these claims include all the features of their respective base claims due to their dependence, and thus are also patentable for at least the same reasons as stated above with respect to claims 1 and 10. 
	Regarding dependent claims 3-5 and 12-14, Applicant traverses the rejections of these claims. Applicant submits that Zhang does not remedy the deficiencies of Song, Kaus, and Pekar with respect to amended claim 1 as set forth above, and submits that Zhang does not teach or suggest the limitations of amended claim 1. Applicant submits that the teachings of Song, Kaus, Pekar, and Zhang are not sufficient to render amended claim 1 prima facie obvious, and therefore, claim 1 is patentable over these references. Applicant further submits that claims 3-5 and 12-14 depend from amended claims 1 and 10, and therefore include all the features of their respective base claims. 
	Regarding dependent claims 9 and 18, Applicant submits that Jeong does not remedy the deficiencies of Song set forth above, and submits that Jeong does not teach or suggest the limitations of amended claim 1. Applicant submits that the teachings of Song, Kaus, Pekar, and Jeon are not sufficient to render amended claim 1 prima facie obvious and therefore, claim 1 is patentable over these references. Applicant further 

	In response, Examiner respectfully submits that these arguments are not persuasive. Examiner respectfully submits that independent claims 1 and 10, as amended, are rejected under 35 U.S.C. 103, and further submits that the dependent claims are also rejected. Each of the dependent claims is addressed individually in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schullcke et al. (“Structural-functional lung imaging using a combined CT-EIT and a Discrete Cosine Transformation reconstruction method,” Scientific Reports 6: 25951 (2016), hereinafter “Schullcke”) teaches EIT being used to visualize the internal conductivity distribution of a domain from voltage measurements on the surface (pg. 1), and obtains comprehensive insight into the pulmonary pathophysiology by combining structural and functional data (pg. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793